Citation Nr: 1136786	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  04-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION


The Veteran had active service from October 1966 to July 1969 and from February 1971 to May 1988.  The Veteran served in the Republic of Vietnam.  He died in April 2001.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Buffalo, New York, Regional Office (RO) which, in pertinent part, denied service connection for the cause of the Veteran's death.  In June 2007, the Board, in pertinent part, remanded the issue of service connection for the cause of the Veteran's death to the RO for additional action.  

In September 2009, the Board, in pertinent part, again remanded the Appellant's appeal to the RO for additional action.  In August, 2010, the Board denied service connection for the cause of the Veteran's death.  The Appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2011, the Court granted the Parties' Joint Motion for Remand; vacated the August 2010 Board decision; and remanded the issue of service connection for the cause of the Veteran's death to the Board for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Appellant if further action is required on her part.  


REMAND

In June 2011, the Court granted the Parties' Joint Motion for Remand and remanded the Appellant's claim of entitlement to service connection for the cause of the Veteran's death to the Board for additional action as directed by the Joint Motion.  According to the Joint Motion, the Board, in its August 2010 decision, relied on inadequate VA medical opinions from August 2003 and June 2008 to deny the Appellant's claim.  In both cases, these examinations were conducted, with opinions provided, and then subsequent evidence was added to the claims file which questions the validity of the opinions.  For example, the examiner's opinion in August 2003 was based on a rationale that there was no known relationship between melanoma and Agent Orange exposure; however, the appellant subsequently provided general treatise evidence showing that there may indeed be a relationship between the two.  Thus, the Joint Motion points out that the August 2003 opinion may not be a fully informed one.  

With regard to the June 2008 examination, the examiner discusses sun exposure and melanoma, and notes that the details of the Veteran's in-service sun exposure were unavailable.  Then, subsequent to that examination, the appellant submitted pictures to demonstrate that the Veteran had sun exposure.  In this case, the examiner did not address the appellant's statements describing the Veteran's sun exposure in Viet Nam and did not have access to the photographs at the time of the examination.  

In light of the foregoing, the Joint Motion conveys that the Board should obtain both "information about the Veteran's sun exposure while he was in the military service" and an adequate VA evaluation as to the etiology of the Veteran's malignant melanoma.  In an August 2011 written statement, the Appellant's attorney clarified that the Appellant "requests that [the Board] remand her claim for the RO to obtain relevant service records and a new VA exam."  Therefore, the Board has no discretion and must remand the instant appeal for compliance with the Court's June 2011 Order granting the Parties' Joint Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center and/or the appropriate service entity and request that it forward the Veteran's complete service personnel records for incorporation into the record.  If no additional documentation is located, a written statement to that effect should be prepared and incorporated into the record.  

2.  Then arrange to have the Veteran's claims files reviewed by an oncologist or other appropriate specialist to determine the relationship, if any, between the Veteran's malignant melanoma and his inservice exposure to herbicides and/or the sun.  The examiner should review the claims file in detail, including, but not limited to a copy of this remand.  The examiner should specifically make note of the color photographs submitted by the Appellant.  

The examiner should express an opinion regarding the likely etiology of the Veteran's malignant melanoma.  Further, the examiner should specifically opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's malignant melanoma had its onset during active service; is etiologically related to the Veteran's Vietnam War experiences including his sun exposure and presumed herbicide exposure, or is otherwise related to active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested opinion has been completed, the report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and her attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

